United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0811
Issued: October 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2016 appellant, through counsel, filed a timely appeal from an October 8,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition as a consequence of the April 13, 2006 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 13, 2006 appellant, then a 47-year-old general supply specialist, sustained a
head, neck, and shoulder injury after he hit his head while stepping into a forklift. OWCP
accepted his claim for aggravation of cervical spondylosis with myelopathy. Appellant stopped
work on June 8, 2006 and missed work intermittently thereafter.
In a July 14, 2006 report, Dr. Michael Casnellie, a Board-certified orthopedic surgeon,
noted seeing appellant for right arm pain and numbness as well as neck pain. He noted the
history of the April 13, 2006 work injury and also advised that appellant had a prior history that
included heart palpitations, gastritis, and anxiety. On January 22, 2007 appellant underwent an
authorized anterior cervical discectomy and fusion at C5-6 and C6-7, performed by
Dr. Casnellie. Dr. Casnellie released appellant back to limited duty on April 13, 2007.3 On
August 7, 2007 he advised that appellant was recently diagnosed with bipolar disorder and also
had a pituitary tumor removed. Dr. Casnellie continued to treat appellant and note his status.
On July 21, 2013 OWCP granted appellant a schedule award for four percent permanent
impairment of the left arm.
In a December 2, 2013 report, Dr. Jason M. Meckler, a Board-certified neurologist, noted
seeing appellant for neurological follow up. He advised that appellant had a recent fall and
twisted his neck, injuring the nerves under his arm. Dr. Meckler’s diagnoses included traumatic
brain injury, localization-related epilepsy, pituitary tumor, cervical radiculopathy, cognitive
dysfunction, anxiety and depression, and depression with somatization.
In a December 30, 2014 report, Dr. Frank Deland, a Board-certified psychiatrist, advised
that appellant had been under his care since May 2007. He diagnosed bipolar disorder and noted
that the condition first emerged when he was suffering from an active pituitary tumor.
Dr. Deland noted that the tumor was surgically excised, but his mood disturbance persisted. He
indicated that he could not say that appellant’s bipolar disorder was caused by his neck injury,
but the stress of the injury and subsequent disability exacerbated his underlying mood instability.
Dr. Deland advised that numerous studies have proven that bipolar disorder is adversely affected
by stress, which he opined was the case with appellant. He explained that appellant’s increased
irritability, psychomotor agitation, decreased need for sleep, poor judgment, grandiosity, racing
thoughts, and pressured speech were all worsened by the stress of his neck injury. Dr. Deland
also noted that appellant would not sleep, paced constantly, and obsessed over work to the
exclusion of normal activities of daily life. He indicated that appellant was “vulnerable to
relapse and recurrences of both manic and depressive episodes, but the mood swings during the
time in question [were] almost certainly triggered by the effects of his injury and his ability to
work.”
By letter dated January 13, 2015, counsel requested that appellant’s claim be expanded to
include aggravation of preexisting bipolar disorder. He contended that Dr. Deland’s report was
sufficient to establish that his condition was directly related to the accepted work injury.
3

Appellant received wage-loss compensation and leave buy-back for intermittent periods from June 9, 2006 to
February 20, 2009.

2

In a March 12, 2015 letter, OWCP advised appellant of the type of evidence needed to
establish his claim. Appellant was informed that he had 30 days to submit responsive evidence.
By decision dated April 21, 2015, OWCP denied expansion of appellant’s claim as
evidence of record did not establish that appellant’s psychiatric condition was caused or
aggravated by the accepted condition.
On April 27, 2015 appellant, through counsel, requested review of the written record by
an OWCP hearing representative. Counsel reiterated that Dr. Deland’s report was sufficient to
establish that appellant sustained a consequential emotional condition related to the accepted
work injury.
By decision dated October 8, 2015, an OWCP hearing representative affirmed OWCP’s
prior decision.
LEGAL PRECEDENT
Once the primary injury is causally connected with the employment, Larson notes that,
when the question is whether compensability should be extended to a subsequent injury or
aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of the claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.4
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period

4

Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 3.05 (2014); Melissa M. Frederickson,
50 ECAB 170 (1998).
5

Charles W. Downey, 54 ECAB 421 (2003).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

3

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that his
diagnosed bipolar disorder was a consequence of his April 13, 2006 employment injury.
By letter dated January 13, 2015, counsel requested that appellant’s claim be expanded to
include aggravation of preexisting bipolar disorder. He contended that Dr. Deland’s report was
sufficient to meet appellant’s burden of proof in establishing that this condition was directly
related to the accepted work injury.
In his December 30, 2014 report, Dr. Deland advised that appellant had been under his
care since May 2007 and diagnosed bipolar disorder. He noted that the condition first emerged
when appellant was suffering from an active pituitary tumor and persisted after the tumor was
surgically excised. Dr. Deland opined that the stress of appellant’s neck injury and subsequent
disability exacerbated his underlying mood instability. He advised that numerous studies
showed that bipolar disorder is adversely affected by stress, which he opined was the case with
appellant. Dr. Deland asserted that appellant’s symptoms were “almost certainly triggered by the
effects of his injury and his ability to work.” Although he advised that he began treating
appellant in May 2007, he provided no contemporaneous medical reports or treatment notes and
failed to provide any objective findings linking appellant’s emotional condition to his accepted
work injury. It is well established that to be of probative value a medical opinion must be based
on a complete and accurate factual and medical background. Medical opinions based on an
incomplete history, such as that of Dr. Deland, are of diminished probative value.9 Dr. Deland
attributed appellant’s condition to the stress of his neck injury and his inability to work and noted
that studies have shown that stress adversely affects bipolar disorder, but he failed to specifically
explain how the accepted aggravation of cervical spondylosis with myelopathy aggravated
appellant’s preexisting bipolar disorder. The Board has long held that medical opinions not
containing rationale on causal relation are of diminished probative value and are generally
insufficient to meet appellant’s burden of proof.10 The need for medical rationale is particularly
important where the medical record indicates that he had a history of anxiety at the time of his
work injury and that he also had a subsequent and nonwork-related traumatic brain injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

L.G., Docket No. 09-1692 (issued August 11, 2010).

10

Carolyn F. Allen, 47 ECAB 240 (1995).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition as a consequence of the April 13, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

